     Case 2:12-cv-11036-DSF-AGR Document 96 Filed 11/04/20 Page 1 of 2 Page ID #:485

                                                                                JS-6
 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      DAVID K. BARRETT
 4    Assistant United States Attorney
      Chief, Civil Fraud Section
 5    LISA A. PALOMBO
      Assistant United States Attorney
 6    California State Bar No. 169119
            Room 7516, Federal Building
 7          300 N. Los Angeles Street
            Los Angeles, California 90012
 8          Tel: (213) 894-4042
            Fax: (213) 894-7819
 9          Email: Lisa.Palombo@usdoj.gov
      Attorneys for the United States of America
10
                               UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                      WESTERN DIVISION
13
      UNITED STATES OF AMERICA and                 No. CV 12-11036 DSF (AGRx)
14    THE STATE OF CALIFORNIA, ex rel.
      KARI S. KITAMURA,                            ORDER DISMISSING ACTION
15
                 Plaintiffs,
16
                        v.
17
      VALLEY HOME MEDICAL SUPPLY,
18    INC.,
19               Defendant
20
21
22
23
24
25
26
27
28
     Case 2:12-cv-11036-DSF-AGR Document 96 Filed 11/04/20 Page 2 of 2 Page ID #:486




 1          Plaintiff United States of America (“United States”) and qui tam plaintiff Kari
 2    Kitamura (“Kitamura”), having jointly requested, pursuant to Rule 41(a)(1) of the
 3    Federal Rules of Civil Procedure, and in accordance with and subject to the Settlement
 4    Agreement of September 14, 2020 (“the Settlement Agreement”), among these parties
 5    and defendant Valley Home Medical Supply, Inc. (“VHMS”), that the above-captioned
 6    action (“this action”) against VHMS be dismissed, IT IS ORDERED that:
 7          With respect to the Covered Conduct as defined in the Settlement Agreement, this
 8    action is dismissed against VHMS with prejudice as to the United States and Kitamura,
 9    subject to the terms of the Settlement Agreement.
10          IT IS SO ORDERED.
11     DATED: November 4, 2020
12
                                            Honorable Dale S. Fischer
13                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
